Case 7:18-mj-08674-UA Document 14 Filed 01/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-V- AFFIRMATION

PAUL M. ROSENFELD, 18 Mag. 8674
Defendant.

STATE OF NEW YORK )

COUNTY OF WESTCHESTER : SS.

SOUTHERN DISTRICT OF NEW YORK }

Michael Krouse, under penalty of perjury, hereby affirms as follows:

1. Tam an Assistant United States Attorney in the Southern District of New
York. I submit this affirmation in support of an application for a third order of continuance of
the time within which an indictment or information would otherwise have to be filed, pursuant to
Title 18, United States Code, Section 3161(h)(7)(A).

2. PAUL M. ROSENFELD, the defendant, was charged with a violation of 26
U.S.C, § 5822, ina complaint dated October 10, 2018, The defendant was presented before
Magistrate Judge Paul E. Davison on October 10, 2018, and the defendant was detained.

3. Rachel Martin, Esq., attorney for the defendant, has since been engaging in
preliminary discussions with the Government concerning a possible disposition of this case
without trial, and those discussions are ongoing. The Government hereby requests that a
continuance of 28 days be granted, during which time we may pursue further discussions.

4, On December 23, 2018, I spoke with Rachel Martin, Esq., counsel for the
defendant, who agreed on behalf of the defendant that the requested continuance of 28 days is

appropriate in these circumstances,

 
Case 7:18-mj-08674-UA Document 14 Filed 01/03/19 Page 2 of 2

5. For the reasons stated above, the ends of justice served by the granting of
the continuance requested outweigh the best interests of the public and defendant in a speedy
trial.

6. Pursuant to Title 28, United States Code, Section 1746, I declare under

penalties of perjury that the foregoing is true and correct.

Mi bw

Michael Krouse
Assistant United States Attorney

Executed on January 2, 2019.

 
